Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 and 5 – 14. Claims 2 – 4 and 15 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,  3 – 6, 8 – 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yukiko (JP 2011 224224A) in view of Harmon et al. (U.S. Patent No. 6,032,328).
Regarding independent claim 1, Yukiko teaches a cleaner (Fig. 20) comprising: a cleaner main body (cleaner body, 10) configured to generate suction force (Paragraph [0031]); a flexible hose (hose, 11) connected to the cleaner main body (10); an extension tube (extension tube, 13) connected to the flexible hose (11); and a dirt suction guide device (suction tool, 100) separately coupled to the extension tube (13; Fig. 19), wherein the dirt suction guide device (100) includes: a tubular body (sheath, 301); a movable part  (blade body, 302) connected to a front portion of the body and slidably coupled to the body (Fig. 9); and a coupling part (rotary connection part, 200) connected to a rear portion of the body (Fig. 1) and configured to couple the body (301) to the extension tube (13; Paragraph[0033]), wherein the body (301) is hinge-coupled to the coupling part (200; Fig. 17 and identical to Fig. of instant application) so that the body (301) maintains and changes an angle with respect to the extension tube (11; Fig. 18). 

    PNG
    media_image1.png
    255
    226
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    236
    272
    media_image2.png
    Greyscale


Yukiko does not teach the cleaner wherein the movable part includes a first suction member including a first suction port formed in a front end of the first suction member and a first flow path connected to the first suction port and the tubular body and passing through the first suction member and a second suction member formed to extend in a rear side of the first suction member and including a second suction port forms in a front end of the second suction member and a second flow path connected to the second suction port and the tubular body and passing through the second suction member, wherein the tubular body includes an open/close suction port communicating with the second suction port and selectively opened and closed and the open/close suction port configured to close to be blocked through the second suction port, in response to the movable part being set to an extension position based on the movable part extended from the tubular body, and open to communicate with 2DOCKET No. SAMS15-09435PATENTthe second suction member, in response to the movable part being set to a contraction position based on the movable part inserted into an inner side of the tubular body.
Harmon, however, teaches the cleaner including a tubular body (12) with a movable part (22) connected to a front portion (30) of the tubular body (12) and slidably coupled (Figs. 1 and 5) to the tubular body (12), wherein the movable part (22) includes a first suction member (Annotated Fig. 4) including a first suction port (38) formed in a front end (Annotated Fig. 4)  of the first suction member (Annotated Fig. 4) and a first flow path (flow of air passing through port, 38) connected to the first suction port (Annotated Fig. 4) and the tubular body (12) and passing through the first suction member(Annotated Fig. 4) and a second suction member (Annotated Fig. 4)  formed to extend in a rear side (Annotated Fig. 4) of the first suction member (Annotated Fig. 4) and including a second suction port (50) forms in a front end of the second suction member (Annotated Fig. 4) and a second flow path  (40) connected to the second suction port (Annotated Fig. 4) and the tubular body (12) and passing through the second suction member (Annotated Fig. 4), wherein the tubular body (body portion, 12) includes a close/open suction port (opposing side tabs, 64) communicating with the second suction port (50) and selectively opened and closed and the open/close suction port (64) configured to close to be blocked through the second suction port (Annotated Fig. 4) in response to the movable part (extension section, 22) being set to an extension position (Fig. 1) based on the moveable part (22) extended from the tubular body (12, opposing 


    PNG
    media_image3.png
    291
    561
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    641
    681
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Yukiko to further include the body includes a close/open suction port and the close/open suction port is closed in response to the movable part being set to an extension position that the movable part is drawn out from the body and is opened in response to the movable part being set to a contraction position that the movable part is drawn into an inner side of the body, as taught by Harman, to provide a cleaning device capable of cleaning tight and hard to reach areas.
Regarding claim 5, Yukiko teaches all off the limitations of claim 3 as discussed above.
Yukiko does not teach the cleaner wherein the movable part further includes a detent part so that the movable part is set to the contract position, and wherein the detent part includes: at least one detent 
Harmon, however, teaches the cleaner wherein the movable part (22) further includes a detent part (56) so that the movable part (22) is set to the contract position, and wherein the detent part includes: at least one detent protrusion formed in the first suction member (first part of 22; Fig. 4); and at least one detent protrusion groove (48) formed in the tubular body (12) so that the at least one detent protrusion passes through and is received in the at least one detent protrusion groove (Fig. 3).  
Regarding claim 6, Yukiko, as modified, teaches the cleaner wherein the first suction member (first part of 302) is formed of a flexible material to be bent (Paragraph [0024]).
Yukiko does not explicitly teach the second suction member is - 32 -English Translation of PCT Applicationformed of a rigid material, however, one having ordinary skill in the art before the effective filing date of the claimed invention would have modified the second suction member is - 32 -English Translation of PCT Applicationformed of a rigid material since choosing of a material is a design change and thus, by routine experiment, find the optimum material for a desired use.
Regarding claim 8, Yukiko teaches all off the limitations of claim 3 as discussed above.
Yukiko does not teach the cleaner wherein the cleaner further includes: a first flow path which extends from a first opening of the first suction member to a second opening of the first suction member via an inner side of the first suction member; a second flow path which extends from the open/close suction port of the body to a first opening of the second suction member, the inner side of the first suction member, and a second opening of the second suction member; and a third flow path formed in an inside of the body and connected to the first and second flow paths, and wherein the second flow path is blocked in the extension position and communicates with the outside in the contraction position, and a length of the third flow path is increased in the extension position and is reduced in the contraction position.  
Harman, however, teaches a first flow path (flow path of 38) which extends from the first suction port (38) of the first suction member (Annotated Fig. 4) to a second opening (50) of the first suction member (Annotated Fig. 4) via an inner side of the first suction member (Annotated Fig. 4); a second flow path (path through 64) which extends from the open/close suction port (64) of the body (12) to a first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Yukiko to further include ta first flow path which extends from a first opening of the first suction member to a second opening of the first suction member via an inner side of the first suction member; a second flow path which extends from the open/close suction port of the body to a first opening of the second suction member, the inner side of the first suction member, and a second opening of the second suction member; and a third flow path formed in an inside of the body and connected to the first and second flow paths, and wherein the second flow path is blocked in the extension position and communicates with the outside in the contraction position, and a length of the third flow path is increased in the extension position and is reduced in the contraction position, as taught by Harman, to provide a cleaning device capable of cleaning tight and hard to reach areas.
Regarding claim 9, Yukiko teaches the cleaner wherein the coupling part (200) includes: a first coupling part (bowl shaped upper part, 206); a second coupling part (barrel shaped upper part, 208) which is coupled to the tubular body and is rotatably received in the first coupling part (Fig. 1); and a deviation preventing part (Figs 2 and 5) configured to prevent the first coupling part and the second coupling part from being mutually separated (Figs. 2 and 5), and wherein the deviation preventing unit includes a first deviation preventing part disposed in an upper side of the first coupling part (upper cover, 221); and a second deviation preventing part (lower cover, 204) separately coupled to the first deviation preventing part and disposed in a lower side of the first coupling part (Fig. 2).  
Regarding claim 10, Yukiko teaches the cleaner wherein the cleaner further includes an angle adjusting part configured to allow the tubular body to rotate by a preset angle (Fig. 2), wherein the angle adjusting part includes: a plurality of locking grooves (lock furrow, 226) formed at constant intervals in the deviation preventing part (Fig. 5); a plurality of guide grooves (228; Fig. 8) formed at constant intervals in the second coupling part (Fig. 8); a fixing part including a plurality of locking protrusions (lock protrusion, 225) guided in a state received in the guide grooves (Fig. 5b) and selectively received in portions of the - 34 -English Translation of PCT Application plurality of locking groove (228)s; and an elastic member (spring, 222) configured to press the fixing part toward a locking groove side (Figs. 2 and 4, Paragraph [0039]).  
Regarding claim 11, Yukiko teaches the cleaner wherein the coupling part (200) includes: a shaft part (Annotated Fig. 5); and a holder part coupled to the tubular body and configured to rotatably support the shaft part (Annotated Fig. 5).  

    PNG
    media_image5.png
    196
    296
    media_image5.png
    Greyscale

Regarding claim 13, Yukiko teaches the cleaner wherein the body (301) selectively maintains an angle with respect to the extension tube (11; Fig. 5 and 20).  
Regarding independent claim 14, Yukiko teaches a dirt suction guide device (suction tool, 100) comprising: a body (301); a movable part (302) connected to one side of the body (301) and slidably coupled to the body (301; Fig. 7); and a coupling part (200) connected to the other side of the body (301; Fig. 7) and configured to couple the body to an extension tube (11; Fig. 20), wherein the body (301) is hinge-coupled to the coupling part (200; Figs. 1 and 5) so that the body (301) maintains and changes an angle with respect to the extension tube (11; Fig. 18).  
Yukiko does not teach the cleaner wherein the movable part includes a first suction member including a first suction port formed in a front end of the first suction member and a second suction 
Harmon, however, teaches the cleaner including a tubular body (12) with a movable part (22) connected to a front portion (30) of the tubular body (12) and slidably coupled (Figs. 1 and 5) to the tubular body (12), wherein the movable part (22) includes a first suction member (Annotated Fig. 4) including a first suction port (38) formed in a front end (Annotated Fig. 4)  of the first suction member (Annotated Fig. 4)  and a second suction member (Annotated Fig. 4)  formed to extend in a rear side (Annotated Fig. 4) of the first suction member(Annotated Fig. 4) wherein the body (body portion, 12) includes an open/close suction port (opposing side tabs, 64) configured to close to block the second suction member (Annotated Fig. 4) in response to the movable part (extension section, 22) being set to an extension position (Fig. 1) that the movable part is drawn out from the body (12, opposing side tabs 64 project partially into the air channel, therefore when the extension section is extended, the tab is closed due to the engagement of ridge, 66) and is opened to communicate with the second suction member (Annotated Fig. 4) in response to the movable part (22) being set to a contraction position (Fig. 5) that the movable part (22) is drawn into an inner side of the body (12; when the extension tube (22) is drawn into the tubular body (12), the second suction member ((Annotated Fig. 4) the tubular body is open to communicate with second suction member in that the second suction member is slid into a contracted position in the tubular body, further the tabs are no longer engaging the tab, 64 thus the port is open to air flow since opposing side tabs 64 project partially into the air channel and as in any device that is sucking in air, if there is any opening, the opening is capable of air being sucked in through it; further the limitation is functional language/intended use of the device and Harmon is capable of performing the functions as discussed above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Yukiko to further include the body includes an open/closed suction port configured to close in response to the movable part being set to an extension position that 
Regarding claim 15, Yukiko teaches all of the elements of claim 14 as discussed above.
Yukiko does not teach the dirt suction guide device wherein the movable part includes: a first suction member formed of a flexible material; and a second suction member configured to close the open/close suction - 36 -English Translation of PCT Application port in the extension position and open the open/close suction port in the contraction position.  
Harmon, however, teaches the dirt suction guide device wherein the movable part (22) includes: a first suction member (front portion of movable part, 22) formed of a flexible material (Fig. 4); and a second suction member (rear of 22) configured to close the open/close suction - 36 -English Translation of PCT Application port in the extension position (12, opposing side tabs 64 project partially into the air channel, therefore when the extension section is extended, the tab is closed due to the engagement of ridge, 66) and open the open/close suction port in the contraction position (12; when the extension tube is drawn into the inner body, the tabs are no longer engaging the tab, 64 thus the port is open to air flow).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Yukiko to further include the movable part includes: a first suction member formed of a flexible material; and a second suction member configured to close the open/close suction - 36 -English Translation of PCT Application port in the extension position and open the open/close suction port in the contraction position, as taught by Harman, to provide a cleaning device capable of cleaning tight and hard to reach areas.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Yukiko (JP 2011 224224A) in view of Harmon et al. (U.S. Patent No. 6,032,328) and Baanzu (JPH053844A).
Regarding claim 7, Yukiko teaches all of the elements of claim 3 as discussed above.
Yukiko does not teach the cleaner wherein a pressure adjusting hole formed in the first suction member and configured to adjust pressure of a first opening in the extension position is formed in the first suction member.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Yukiko to further include a pressure adjusting hole configured to adjust pressure of a first opening in the extension position is formed in the first suction member, as taught by Baanzu, to provide a cleaning device capable of producing a suction force strong enough cleaning tight and hard to reach areas.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Yukiko (JP 2011 224224A) in view of Harmon et al. (U.S. Patent No. 6,032,328) and Kim (KR200233129 Y1).
Regarding claim 12, Yukiko teaches all of the elements of claim 11 as discussed above.
Yukiko does not teach the cleaner wherein the cleaner further includes an angle adjusting part configured to allow the tubular body to rotate by a preset angle, wherein the angle adjusting part includes: a plurality of receiving grooves formed at constant intervals in the holder part; and a plate spring which is disposed in the shaft part and a portion thereof is sequentially elastically received in the plurality of receiving grooves along a rotation direction of the body, and wherein the angle adjusting part includes a first protrusion portion formed in the shaft part; and a second protrusion portion coupled to the holder part and formed to be elastically locked and unlocked to the first protrusion portion.  
Kim, however, teaches the cleaner wherein the cleaner further includes an angle adjusting part (Figs. 2 – 6) configured to allow the tubular body to rotate by a preset angle, wherein the angle adjusting part includes: a plurality of receiving grooves (414) formed at constant intervals in the holder part (Fig. 5); and a plate spring (leaf spring, 500; Fig. 6) which is disposed in the shaft part (Fig. 5) and a portion thereof is sequentially elastically received in the plurality of receiving grooves (414) along a rotation direction of the body (Fig. 5), and wherein the angle adjusting part includes a first protrusion portion formed in the shaft part (253); and a second protrusion portion (251) coupled to the holder part and formed to be elastically locked and unlocked to the first protrusion portion (Fig. 8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Yukiko to further include an angle adjusting part configured .
Response to Arguments
Applicant's arguments filed April 19, 2021, with respect to claims 1 and 3 – 15 rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that Harmon fails to teach an open/close suction port because tabs, 64 do not open or close as the tabs simply engaging with and limit the extension of the extension section 22, and are not configured to inhale air, therefore, Harmon fails to teach or suggest the open/close suction port, that is configured to close to block the second suction member an d open to communicate with the second suction member, as recited by Claim 1.
Examiner respectfully disagrees.  Harmon teaches the cleaning device having a passageway, 60 that interconnects the fluid flow between the first air channel, 38 and the second air channel, 40. Thus, these channels provide suction to the tool. Harmon further teaches opposing side tabs, 64, that extend partially into the airflow, thus, in an unblocked position, the tabs would also form an area of suction. Harmon teaches that when the extension tube, 22 is inserted and ridges are inserted into tabs, 64, in an extended position, the tabs do not allow any air to flow due to the tabs being blocked. However, in a contracted position, the ridges are no longer engaged in the tabs and thus the tabs, 64 are capable of allowing suction from the tab area, 64 since the extension tube is drawn into the inner body, the tabs are no longer engaging the tab, 64 thus the port is open to air flow. Further, since opposing side tabs 64 project partially into the air channel and as in any device that is capable of sucking in air, if there is any opening, the opening is capable of air being sucked in through it, therefore the Applicants assertion that air is not sucked through an opening of the device during operation is unreasonable. Lastly, the limitation 
Examiner, however, notes that the second suction port, 240 extends between the first and second suction members, on an outer wall of the suction members which, if claimed, would overcome the art of record.
Applicant’s arguments with respect to amended claims 1 and 3 – 14 have been fully considered, however, after further consideration and as necessitated by the amendment presented, a new grounds of rejection is made and Yukiko in view of Harmon remain applicable as to teaching the structural limitations of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723